Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to an amendment received on 1/21/2021.
2.	Claims 27-49 are pending, wherein claims 27-30, 32-33, 41, 45-47 have been amended, and claims 48-49 are new.
Response
3.	The examiner withdraws previous 35 USC 103 rejections (7/22/2020) due to the amendment on 1/21/2021.
Allowable subject matter
4.	Pending independent claims 27, and 45-47 are patentable over cited prior art of Welch et al., in view of William because they do not disclose a method for controlling an operation of a marine structure, comprising:
 -     determining operation parameters for operating controllers provided in the marine structure and operating said  controllers of the marine structure to reduce stress on the marine structure by the internal or external force applied to the marine structure; 
-    measuring stress on the marine structure following the operation of said controllers according to the determined one or more operation parameters; and
-    adjusting the respective response data corresponding to the obtained environmental force data and updating the database with the adjusted response data.
	Dependent claims 28-44, and 48-49 are allowed because they incorporate above allowable limitation(s) from their parent claim.
Conclusion
5.	Claims 27-49 are allowed.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 9:00 am - 5:30 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662